DONOFRIO, Judge
(dissenting).
I dissent from the majority’s construction of defendants’ motion.
I concur with the majority that the plaintiffs have failed to establish a prima facie case to go to the jury on the question of actual damages in that the damages attempted to be proved were highly speculative and uncertain. Defendants’ motion for a directed verdict in favor of plaintiffs for one dollar in effect was the admission of liability and a denial that any actual ■or compensatory damage had been proved. The trial court may in the situations where the amount of pecuniary damage is too uncertain to be based upon anything but guess and speculation take the consideration thereof from the jury. See cases cited in majority opinion for this proposition. The defendants have by so moving admitted breaching a duty owed to plaintiffs. The ■court in granting the motion for judgment of $1.00 in favor of plaintiffs, has determined that a prima facie case has been made entitling plaintiffs only to nominal ■damages and that the defendants were chargeable for the costs of trial as there was a failure of proof as to actual damages. Such a ruling does not prevent the jury from considering the issue of punitive damages. The plaintiffs have alleged and asked for punitive damages and greater weight of authority is to the effect that an award of nominal damages alone will support the jury’s consideration of punitive damages when punitive damages are properly before a jury. Muller v. Reagh, 150 Cal.2d 99, 309 P.2d 826 (1957). Punitive damages are in the discretion of the jury. The jury may withhold or award them as it sees fit. Downs v. Sulphur Springs Valley Electric Coop., 80 Ariz. 286, 297 P.2d 339 (1956). The jury in the instant case was not allowed to consider punitive damages. Thus, the trial court committed reversible error in taking the consideration of punitive dam.ages from the jury.
I would reverse the case and remand it for a new trial on the issue of punitive damages.
This cause was decided by the Judges of ■Division One as authorized by A.R.S. Section 12-120, subsec. E.